DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/12/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of cetyl alcohol as specific high HLB surfactant; shea butter as pasty compound; dimethicone as specific silicone material; stearalkonium hectorite as specific secondary filler; sodium hyaluraonate (typo of hyaluronate) as specific hydroscopic agent. Claims 1-3, 7-11 read on the elected species and are under examination, claims 4-6 do not read on the elected species and are withdrawn from consideration.

	Claims 1-16 are pending; claims 1-3 and 7-11 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (US20060275232).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chevalier teaches One subject of the invention is a cosmetic product
for making up and/or caring for the skin, the lips and/or the integuments, comprising a first and a second composition. The product of the invention is particularly suitable
for making makeup products for the lips such as lipsticks or lip glosses, for the eyes, such as eye liners or eye shadows, or for facial skin, such as foundations or makeup rouges. The term "makeup product" means a product containing a colouring agent (including skin-tone coloured agents) for depositing a colour on the skin or the lips, such
as lipsticks, makeup powders, eye liners, foundations, self tanning products or semi-permanent makeup products (page 1, [0011, 0016-0017]). The second composition is in the form of O/W emulsion in one embodiment (page 6, [0117]). The second composition comprises at least 20% of hydrocarbon oil including paraffin, liquid triglyceride, synthetic ester, fatty alcohol and fatty acid and mixture thereof (page 5-6, [0084-0098]). The second composition comprises fatty alcohols containing from 7 to 29 carbon atoms, such as stearyl alcohol, linoleyl alcohol, linolenyl alcohol, isostearyl alcohol, 2-octyldodecanol, decanol, dodecanol, octadecanol or oleyl alcohol; fatty acids containing from 7 to 29 carbon atoms, such as myristic acid, palmitic acid, stearic acid, behenic acid, oleic acid, linoleic acid, linolenic acid or isostearic acid. The second composition may also contain silicone oils, preferably non-volatile silicone oils. Non-volatile silicone oils that may be mentioned include polydimethylsiloxanes (PDMS). The second composition may also comprise one or more waxes and/or one or more pasty substances. For the purposes of the present invention, the term "pasty substance" means a lipophilic fatty compound with a reversible solid/liquid change of state, which has an anisotropic crystal organization in the solid state, and which comprises a liquid fraction and a solid fraction at 23° C. The pasty compound may represent, for example, from 1 % to 99%, preferably from 1 % to 60% (page 6, [0096-0097, 0099-0101, 0115-0116]). Thus, the compositions of the invention may especially contain lipophilic gelling agents such as bentones and hectorites. Among the fillers that may be used in the compositions of the invention, examples that may be mentioned include pulverulent dyestuffs; silica powder; talc; mica; kaolin; polyamide particles. These fillers may be present in amounts ranging from 0 to 20% by weight and preferably from 1% to 10% by weight relative to the total weight of the emulsion. As active agents that may be used in the compositions of the invention, examples that may be mentioned include enzymes (for example lactoperoxidase, lipase, protease, phospholipase or cellulases); flavonoids; moisturizers such as protein hydrolysates; sodium hyaluronate; polyols, for instance glycerol, glycols (page 7, [0121-0122. 0128]). In one embodiment, shea butter is included in the second composition (page 6, [0094]; page 8, [0150]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chevalier is that Chevalier  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3 and 8, Chevalier teaches eye makeup O/W emulsion comprising 0-20% of talc and fatty alcohol such as stearyl alcohol. One of ordinary skill in the art would have been motivated to replace cetyl alcohol for stearyl because fatty alcohol encompassing cetyl alcohol and cetyl is homog of stearyl alcohol and thus obvious variant of stearyl alcohol. Chevalier teaches hydrocarbon oil comprising fatty alcohol and liquid ester or liquid paraffin or their mixture at least 20%. Thus, the amount of fatty alcohol could be from 0 to 20% as long as the total amount of hydrocarbon oil is at least 20%, and 0-20% of fatty alcohol encompassing claimed range of 3%-15%. The rational of fatty alcohol from 0 to 20% is according to the following analysis: since Chevalier teaches the second composition comprises at least 20% of hydrocarbon oil including paraffin, liquid triglyceride, synthetic ester, fatty alcohol and fatty acid and mixture thereof, Chevalier teaches at least 20% of the mixture of fatty alcohol and synthetic ester as hydrocarbon oil, or at least 20% of synthetic ester alone as hydrocarbon oil; when synthetic ester is at least 20%, it only requires the amount of fatty alcohol from 0-20% to satisfy the mixture of synthetic ester and fatty alcohol more than 20%. In summary, Chevalier teaches fatty alcohol at 0-20%, encompassing applicant’s claimed range of 3-15%. 
Regarding claim 7, Chevalier teaches pasty compound from 1 to 60%, and name shea butter in a working example, and it is obvious to have 1 to 60% of shea butter.
Regarding claim 9, Chevalier teaches polydimethylsiloxanes, also known as Dimethicone.
Regarding claim 11, Chevalier teaches sodium hyaluronate.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (US20060275232), as applied for the above 103 rejections for claims 1-3, 7-9 and 11, further in view of Mohammadi et al. (US20140193351) and Kalla et al. (US20030003064).
In arguendo that Chevalier does not teach shea butter less than 3%, it is still obvious in the following discussion.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chevalier teaching has already been discussed in the above 103 rejections and is incorporated herein by reference.
	Mohammadi et al. teaches eye makeup composition in the form of O/W emulsion comprising shea butter at 0.70% (page 16, [0283-0284]).
Kalla et al. teaches eye makeup composition in the form of O/W emuslion (page 4, [0038, 0042]). Suitable oil dispersible clays include organophilically modified bentonites, hectorites and attapulgites. Specific commercially available examples of these clays include Bentone 34 (Rheox Corp.)-Quaternium-18 Bentonite; Tixogel VP (United Catalysts)-Quaternium-18 Bentonite; Bentone 38 (Rheox Corp.)-Quaternium-18 Hectorite; Ben tone SD-3 (Rheox Corp.)-Dihydrogenated Tallow Benzyl monium Hectorite; Bentone 27 (Rheox Corp.) - Stearalkonium Hectorite (page 13, [0147]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chevalier is that Chevalier  do not expressly teach stearalkonium hectorite. This deficiency in Chevalier is cured by the teachings of Kalla et al. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chevalier, as suggested by Kalla et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include stearalkonium hectorite because this is a suitable ingredient in eye makeup composition in the form of emulsion. MPEP 2144.07. Under guidance from Chevalier teaching bentones and hectorites encompassing stearalkonium hectorite; Kalla et al. teaching Bentone 27 (Stearalkonium Hectorite) in eye makeup composition in the form of emulsion, it is obvious for one of ordinary skill in the art to include stearalkonium hectorite and produce instant claimed invention with reasonable expectation of success.
Regarding claim 7, in arguendo that Chevalier does not teach shea butter at an amount of less than 5%, one of ordinary skill in the art would have been motivated to optimize amount of shea butter. MPEP 2144.05. Under guidance from Mohammadi et al. teaching eye makeup composition in the form of O/W emulsion comprising shea butter at 0.70%, it is obvious for one of ordinary skill in the art to have shea butter at an amount of 0.70% (less than 5%) and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that As amended, claim 1 requires 3-15% by weight of the high HLB surfactant. Nothing in Chevalier teaches or suggests a range of cetyl alcohol, much less the claimed range of 3-15%. Thus, Applicant submits Chevalier does not anticipate claim 1. Further, Applicant submits that this range would not be obvious to one of skill in the art. First, Chevalier offers no real guidance, merely a laundry list of options. With regards to the second composition, Chevalier first indicates merely notes that the oil phase may include "at least one non-volatile hydrocarbon-based oil", where such an oil could be selected from one of seven generic classes of materials (see Chevalier,  [0089]-[0098]. Chevalier offers no requirements for how much non-volatile hydrocarbon-based oil may be utilized. Under Chevalier, the second composition may include no hydrocarbon-based oil, or it may be entirely of a single hydrocarbonbased oil. One of skill in the art would have no expectation of success to achieve the claimed invention based on this without significant experimentation. At best, Chevalier offers that, preferably, the second composition include at least 20% oils. See Chevalier, ,i [0088]. There would be no reasonable expectation of success in achieving the claimed invention. While there is a possibility that the claimed range could be achieved, this would only be achieved by a person of skill in the art varying all the parameters and achieving the claimed invention by luck. This approach was explicitly rejected by In re Stepan (Fed Cir. August 25, 2017), which stated "[T]o have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.''.
	In response to this argument: this is not persuasive. As discussed in the above 103 rejections, since Chevalier teaches the second composition comprises at least 20% of hydrocarbon oil including paraffin, liquid triglyceride, synthetic ester, fatty alcohol and fatty acid and mixture thereof, each single hydrocarbon oil or any mixture including the mixture of fatty alcohol and synthetic ester is obvious because the recitation of other single or mixture of hydrocarbon oil does not make the mixture of fatty alcohol and synthetic ester as hydrocarbon oil less obvious. Regrading the amended claimed range of 3% to 15%, the examiner elaborated in detail in the above 103 rejections. Since Chevalier teaches the second composition comprises at least 20% of hydrocarbon oil including paraffin, liquid triglyceride, synthetic ester, fatty alcohol and fatty acid and mixture thereof, Chevalier teaches at least 20% of the mixture of fatty alcohol and synthetic ester as hydrocarbon oil, or at least 20% of synthetic ester alone as hydrocarbon oil; when synthetic ester is at least 20%, it only requires the amount of fatty alcohol from 0-20% to satisfy the mixture of synthetic ester and fatty alcohol more than 20%. In summary, Chevalier teaches fatty alcohol at 0-20%, encompassing applicant’s claimed range of 3-15%. Therefore, one of ordinary skill in the art would have reasonable expectation of success to produce applicant’s claimed invention.

Applicants argue that the use levels cited provide unexpected results. As seen in the present specification, less than 3% of the high HLB surfactant is not sufficient to provide the unexpected intensity and 8-hour wear that would be achieved in the claimed range. See, e.g., [0l l7]-[0120].
In response to this argument: This is not persuasive. It appears that applicants tried to show criticality of range (3-15%), however, applicants only show less than 3% is not sufficient. MPEP 716.02 (d)II, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Since applicants failed to compare a sufficient number of tests both inside and outside the claimed range (3% to 15%) to show the criticality of the claimed range, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613